   6:21-cv-00396-DCC-JDA           Date Filed 02/08/21      Entry Number 1        Page 1 of 12




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

 Nicholas A. Massey,                            )
                                     Plaintiff, )                       C/A No:
                                                )
                        v.                      )
                                                )                    Complaint
                                                )              (Jury Trial Demanded)
 David M. Stumbo, in his individual and )
 official capacities, Demetrius G. Andrews, in )
 his individual capacity, Joseph T. Morf, in )
 his individual capacity, the Eighth Circuit )
 Solicitor’s Office, and the South Carolina )
 Department of Public Safety,                   )
                                   Defendants. )
                                                )
 ____________________________________ )

                                      NATURE OF ACTION

       1)      This is an action for damages and redress for certain illegal and unconstitutional

actions taken by Eighth Circuit Solicitor David M. Stumbo, Eighth Circuit Deputy Solicitor

Demetrius G. Andrews, and Trooper Joseph T. Morf of the South Carolina Highway Patrol, acting

under color of law, that led to charging, indicting, arresting, and imprisoning Nicholas Massey for

the murder of Christie Dawn Crocker, without probable cause. This action also seeks damages and

redress for certain illegal and unconstitutional actions taken by agents, servants, and employees,

of the Eighth Circuit Solicitors Office and the South Carolina Department of Public Safety, while

acting within the scope of their employment.

                                    JURISDICTION & VENUE

       2)      This case arises under the United States Constitution and the laws of the United

States and presents a federal question within this Court’s jurisdiction under Article III of the

Constitution and 28 U.S.C. §1331 and 28 U.S.C. §1343(3).
   6:21-cv-00396-DCC-JDA            Date Filed 02/08/21      Entry Number 1        Page 2 of 12




         3)    This action is brought pursuant to 42 U.S.C. §§1983 and 1985 as an action to

redress the deprivation under color of state law rights secured by the United States Constitution.

         4)    This Court has jurisdiction over state law claims pursuant to 28 U.S.C. §1367(a)

because those claims are so related to the federal constitutional claims that they form part of the

same case or controversy.

         5)    The Court has authority to award costs and attorneys’ fees pursuant to 28 U.S.C.

§1988.

         6)    Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                                               PARTIES

         7)    The plaintiff, Nicholas A. Massey is a citizen and resident of the State of South

Carolina. At some times pertinent to this complaint, he was a citizen and resident of the State of

Michigan.

         8)    The defendant, David M. Stumbo, is an individual who resided in the State of South

Carolina at all times pertinent to this complaint. At all times relevant to this complaint, he was the

duly elected Solicitor of the Eighth Judicial Circuit and active in the investigation and prosecution

of plaintiff. He is named in his individual capacity, for acts taken under color of law and within

the scope of his employment in his investigative capacity, and in his official capacity, for

administrative or ministerial acts or omissions.

         9)    The defendant, Demetrius G. Andrews, is an individual who resided in the State of

South Carolina at all times pertinent to this complaint. At all times pertinent to this complaint, he

was a Deputy Solicitor of the Eighth Judicial Circuit and active in the investigation and prosecution

of plaintiff. He is named in his individual capacity for acts taken under color of law and within the

scope of his employment in his investigative capacity.




                                                    2
   6:21-cv-00396-DCC-JDA             Date Filed 02/08/21       Entry Number 1         Page 3 of 12




        10)     The defendant, Joseph T. Morf, is an individual who resided in the State of South

Carolina at all times pertinent to this complaint. At all times pertinent to this complaint, he was

Employed by the South Carolina Department of Public Safety as a Highway Patrol Officer and

active in the investigation and prosecution of plaintiff. He is named in his individual capacity for

acts taken under color of law and within the scope of his employment in his investigative capacity.

        11)     The Eighth Circuit Solicitors Office is a state agency, a political subdivision, and/or

a governmental entity liable for its torts and the torts of its employees under the South Carolina

Torts Claims Act, S.C. Code Ann. § 15-78-10 et. seq.

        12)     The South Carolina Department of Public Safety is a state agency, a political

subdivision, and/or a governmental entity liable for its torts and the torts of its employees under

the South Carolina Torts Claims Act, S.C. Code Ann. § 15-78-10 et. seq.

                                                FACTS

        13)     On February 19, 2015, Nicholas Massey was driving a car owned by Christie Dawn

Crocker on Fairview Church Road (Highway 76) in Fountain Inn, South Carolina. Ms. Crocker

was a passenger in the front seat. The eighteen-month-old son of Mr. Massey and Ms. Crocker

was a passenger in the back seat.

        14)     The car driven by Mr. Massey was traveling west on Fairview Church Road. As the

car rounded a curve in the road, the car crossed the center line, traveled off the left side of the road,

and struck a tree.

        15)     Ms. Crocker sustained fatal injuries and passed away at the scene of the automobile

accident.




                                                     3
   6:21-cv-00396-DCC-JDA            Date Filed 02/08/21      Entry Number 1        Page 4 of 12




        16)    Mr. Massey sustained significant injures during the automobile accident, was

transported by air to the Greenville Hospital System, and treated for his injuries, which included

surgery.

        17)    Mr. Massey’s eighteen-month-old child sustained minor injuries in the automobile

accident. After being transported to the Greenville hospital system, the child was released to

relatives.

        18)    Trooper J.R. Davis of the South Carolina Highway Patrol investigated the accident

and prepared a Traffic Collision Report (TR-310). The report reflects the car driven by Mr. Massey

was traveling at the posted speed limit. Trooper Davis, however, cited Mr. Massey for traveling

too fast for conditions. At the time of the initial investigation, investigators believed the accident

occurred in Laurens County.

        19)    The South Carolina Highway Patrol Multi-Disciplinary Accident Investigation

Team investigated this automobile accident.

        20)    Upon information and belief, at all times pertinent to this complaint, the South

Carolina Department of Public Safety considered this event an accident.

        21)    Solicitor Stumbo and Deputy Solicitor Andrews actively participated in the

investigation of this automobile accident.

        22)    Solicitor Stumbo, Deputy Solicitor Andrews, and Trooper Morf agreed and

conspired to seek an indictment from the Laurens County Grand Jury charging Mr. Massey with

the murder of Ms. Crocker.

        23)    Indictment Number 2016-GS-30-00007 alleges:

        That Nicholas Antoine Massey did, on or about February 19, 2015, in Laurens
        County, willfully, feloniously, and with malice aforethought kill one Christie Dawn
        Crocker by intentionally driving the vehicle in which she was a passenger into a
        large tree, thereby demonstrating a wanton or extreme reckless disregard for human



                                                    4
   6:21-cv-00396-DCC-JDA             Date Filed 02/08/21      Entry Number 1        Page 5 of 12




          life; and that the said Christie Dawn Crocker did die in Laurens County as a
          proximate result thereof on or about February 19, 2015, in violation of Section 16-
          3-10 of the South Carolina Code of Laws, 1976, as amended.

          24)    At the time of the preparation of this indictment, Solicitor Stumbo, Deputy Solicitor

Andrews, and Trooper Morf knew Mr. Massey did not intentionally drive the vehicle into a large

tree with malice aforethought.

          25)    According to the face of the indictment, Trooper Morf presented this indictment to

the Laurens County Grand Jury on January 25, 2016.

          26)    Upon information and belief, the testimony presented to the Laurens County Grand

Jury falsely represented the evidence in the same manner as set forth in the indictment.

          27)    Upon information and belief, the testimony presented to the Laurens County Grand

Jury withheld information known to law enforcement showing the event was an accident.

          28)    Solicitor Stumbo, Deputy Solicitor Andrews, and Trooper Morf caused Mr. Massey

to be extradited from the State of Michigan to the State of South Carolina.

          29)    On July 28, 2017, Mr. Massey was arraigned on Indictment Number 2016-GS-30-

00007.

          30)    On July 28, 2017, Mr. Massey completed an Affidavit of Indigency and Application

for Counsel. The Clerk of Court for Laurens County approved the application, and the Eighth

Circuit Defender’s Office assigned Chelsea B. McNeill to represent Mr. Massey. Tristan M.

Schaffer was co-counsel.

          31)    On July 31, 2017, Ms. McNeill served the Solicitor’s Office with motions pursuant

to Rule 5 of the South Carolina Rules of Criminal Procedure and Brady v. Maryland, 373 U.S. 83

(1963).




                                                     5
   6:21-cv-00396-DCC-JDA            Date Filed 02/08/21    Entry Number 1       Page 6 of 12




          32)   On June 13, 2018, in furtherance of the conspiracy, Deputy Solicitor Andrews

wrote the Chairperson of the Michigan Parole Board requesting the Parole Board deny Mr. Massey

parole.

          33)   As a result of the investigation conducted by the Public Defender’s Office, the

location of the automobile accident was determined to be in Greenville County rather than Laurens

County.

          34)   Solicitor Stumbo and Deputy Solicitor Andrews convinced Thirteenth Circuit

Solicitor Walt Wilkins to allow them to be Special Prosecutors in order for them to continue the

prosecution of Mr. Massey.

          35)   On or about December 18, 2018, Solicitor Stumbo and Deputy Solicitor Andrews

caused Mr. Massey to be indicted for the murder of Ms. Crocker in Greenville County (Indictment

Number 2018-GS-23-09653A).

          36)   Upon information and belief, the testimony presented to the Greenville County

Grand Jury falsely represented the evidence in the same manner as set forth in the indictment.

          37)   Upon information and belief, the testimony presented to the Greenville County

Grand Jury withheld information known to law enforcement showing the event was an accident.

          38)   On February 15, 2018, Solicitor Stumbo and Deputy Solicitor Andrews dismissed

the Laurens County Indictment.

          39)   On February 18, 2018, Solicitor Stumbo and Deputy Solicitor Andrews dismissed

the Greenville County Indictment.

          40)   During the course of the prosecution of Mr. Massey, the defendants withheld

information from Mr. Massey that was discoverable pursuant to Rule 5 of the South Carolina Rules

of Civil Procedure and Brady v. Maryland, 373 U.S. 83 (1963).




                                                  6
   6:21-cv-00396-DCC-JDA            Date Filed 02/08/21      Entry Number 1        Page 7 of 12




       41)     In addition to the deprivation of his liberties, the conduct of the defendants, jointly

and severally, injured and damaged Mr. Massey. Mr. Massey’s damages include, but are not

necessarily limited to, humiliation, and emotional pain and suffering.

                          FOR A FIRST CAUSE OF ACTION
                     42 U.S.C. § 1983 Claim for Fourteenth Amendment
       Substantive and Procedural Due Process Violations Against Defendants David M.
                   Stumbo, Demetrius G. Andrews, and Joseph T. Morf

       42)     Mr. Massey incorporates all of the foregoing as if set forth herein and further alleges

as follows.

       43)     David M. Stumbo, Demetrius G. Andrews, and Joseph T. Morf, in their individual

capacities, acting in their investigative capacity, acting in concert with one another, and aiding and

abetting one another, unconstitutionally arrested, charged, and imprisoned Mr. Massey for murder.

       44)     All of these foregoing acts and omissions were committed under color of law and

violated clearly established laws of which any reasonable official would have known.

       45)     The action of the defendants named in this cause of action caused the deprivation

of plaintiff’s liberty without due process of law, in violation of the Fourth and Fourteenth

Amendments of the United States Constitution. The Defendant’s actions also inflicted cruel and

unusual punishment upon plaintiff in violation of the Eighth and Fourteenth Amendment of the

United States Constitution.

       46)     The actions of the defendants named in this cause of action interfered with

plaintiff’s fundamental constitutional rights under the Fourth, Fifth, Sixth, and Eighth

Amendments of the United States Constitution, as applied to the State of South Carolina vis-à-vis

the Fourteenth Amendment.

       47)     As a direct and proximate result of the defendant’s deliberate, reckless, deliberately

indifferent, and/or bad faith acts and omissions, plaintiff was deprived of his Fourth and Fourteenth



                                                    7
   6:21-cv-00396-DCC-JDA           Date Filed 02/08/21       Entry Number 1        Page 8 of 12




Amendment rights to substantive and procedural due process. He was wrongfully charged,

arrested, and imprisoned. He also suffered all of the physical, emotional, and pecuniary injuries

set forth above and below in the prayer for relief.

                           FOR A SECOND CAUSE OF ACTION
                                  42 U.S.C. § 1983 Conspiracy
            Violation of Plaintiff’s Fourteenth Amendment Rights to Due Process
      Against Defendants David M. Stumbo, Demetrius G. Andrews, and Joseph T. Morf

       48)     Mr. Massey incorporates all of the foregoing as if set forth herein and further alleges

as follows.

       49)     Upon information and belief, defendants knowingly conspired, reached a mutual

understanding, and acted in concert with one another to violate plaintiff’s Fourth and Fourteenth

Amendment rights to substantive due process and loss of liberty without due process of law.

       50)     In furtherance of the conspiracy, defendant’s each undertook overt acts, including

without limitation:

       a) Causing the Laurens County Grand Jury to indict Mr. Massey for murder, even
          though they knew that charge was not supported by probable cause;

       b) Causing Mr. Massey to be extradited from the State of Michigan to the State of
          South Carolina to face prosecution for murder, even though that charge was not
          supported by probable cause;

       c) Causing Mr. Massey to be imprisoned at the Laurens County Detention Center,
          even though that charge was not supported by probable cause;

       d) Causing the Greenville County Grand jury to indict Mr. Massey for murder,
          even though they knew that charge was not supported by probable cause;

       e) Advocating that the Parole Board in the State of Michigan deny Mr. Massey
          parole because of the charge of murder pending in the State of South Carolina,
          even though that charge was not supported by probable cause; and

       f) Such other acts that will be proven during discovery and the trial of this case.




                                                      8
   6:21-cv-00396-DCC-JDA            Date Filed 02/08/21       Entry Number 1        Page 9 of 12




          51)   This conspiracy was first undertaken while defendants David M. Stumbo,

Demetrius G. Andrews, and Joseph T. Morf were acting in an investigative capacity, and later, in

their capacity as officers of the court. The prosecutors are not named as defendants in this

conspiracy to the extent that they undertook any overt acts while acting as advocates or exercising

prosecutorial discretion. To that extent, they are the equivalent to “un-indicted co-conspirators”

who conspired with defendants but whose immunity from liability for money damages does not

justify their conduct, which is incidental to establishing liability against the remaining co-

conspirators.

          52)   Defendants’ conspiracy directly and proximately deprived plaintiff of his rights

under the Furth and Fourteenth Amendments and caused his wrongful arrest and imprisonment

and all the physical emotional, and pecuniary injuries set forth above and below in the prayer for

relief.

                              FOR A THIRD CAUSE OF ACTION
                                      42 U.S.C. § 1983 Claim
     Failing to Establish a Constitutional Regime of Training, Supervision and/or Discipline
      Regarding the Production of Brady Material Against Solicitor David M. Stumbo

          53)   Mr. Massey incorporates all of the foregoing as if set forth herein and further alleges

as follows.

          54)   Solicitor Stumbo, in his official capacity as a supervisor at the Eighth Circuit

Solicitor’s Office and acting under color of law within the scope of their employment, failed to

establish a constitutional regime of training, supervision, and/or discipline that would assure the

Solicitor’s Office compliance with the constitutional duty to disclose Brady material.

          55)   The Eighth Circuit Solicitor’s office has a history of not complying with the

constitutional duty to disclose Brady material. The Solicitors Office withheld Brady material

during its prosecution of Mr. Massey in Laurens County and Greenville County.



                                                    9
  6:21-cv-00396-DCC-JDA            Date Filed 02/08/21      Entry Number 1        Page 10 of 12




       56)     As a direct and proximate result of the defendant’s acts and omissions, the plaintiff

was wrongfully, charged, arrested and imprisoned and suffered all the physical emotional, and he

suffered the pecuniary injuries set forth above and below in the prayer for relief.

                          FOR A FOURTH CAUSE OF ACTION
    Malicious Prosecution Against Defendants Eighth Circuit Solicitor’s Office and South
                         Carolina Department of Public Safety

       57)     The plaintiff incorporates the forgoing as if fully set forth and further alleges as

follows.

       58)     The Eighth Circuit Solicitors Office is responsible for the torts of its agents,

servants, and employees. David M. Stumbo and Demetrius G. Andrews, acting within the scope

of their employment at the Eighth Circuit Solicitors Office, unconstitutionally caused Mr. Massey

to be arrested, charged, and imprisoned for the charge of murder.

       59)     The South Carolina Department of Public Safety is responsible for the torts of its

agents, servants, and employees. Joseph T. Morf, acting within the scope of his employment at the

South Carolina Department of Public Safety, unconstitutionally caused Mr. Massey to be arrested,

charged, and imprisoned for the charge of murder.

       60)     This criminal prosecution was without probable cause because the defendants knew

did not intentionally drive the vehicle into a large tree with malice aforethought.

       61) The criminal prosecution of the plaintiff was initiated against the plaintiff with malice

because the defendants deliberately and intentionally charged Mr. Massey with murder despite

knowing he did not intentionally drive the vehicle into a large tree with malice aforethought.

       62)     The criminal prosecution against the plaintiff was continued when these employees

of the Eighth Circuit Solicitor’s Office and South Carolina Department of Public Safety

deliberately and intentionally failed to disclose Brady material.




                                                   10
  6:21-cv-00396-DCC-JDA               Date Filed 02/08/21      Entry Number 1   Page 11 of 12




       63)     The Eighth Circuit Solicitor’s Office dismissed the murder charges in both Laurens

County and Greenville County.

       64)     As a direct and proximate result of the defendants’ malice, plaintiff was wrongfully

charged, arrested, and imprisoned. He also suffered all of the physical, emotional, and pecuniary

injuries set forth above and below in the prayer for relief.

                           FOR A FIFTTH CAUSE OF ACTION
       Abuse of Process Against Defendants Eighth Circuit Solicitor’s Office and South
                          Carolina Department of Public Safety

       65)     Mr. Massey incorporates all of the foregoing as if set forth herein verbatim and

further alleges as follows.

       66)     The Eighth Circuit Solicitors Office is responsible for the torts of its agents,

servants, and employees. David M. Stumbo and Demetrius G. Andrews, acting within the scope

of their employment at the Eighth Circuit Solicitors Office, unconstitutionally caused Mr. Massey

to be arrested, charged, and imprisoned for the charge of murder.

       67)     The South Carolina Department of Public Safety is responsible for the torts of its

agents, servants, and employees. Joseph T. Morf, acting within the scope of his employment at the

South Carolina Department of Public Safety, unconstitutionally caused Mr. Massey to be arrested,

charged, and imprisoned for the charge of murder.

       68)     Instituting the criminal prosecution against Mr. Massey was a willful act in the use

of the process not proper in the regular conduct of the proceeding.

       69)     As a direct and proximate result of the defendant’s abuse of process, the plaintiff

suffered all of the physical, emotional, and pecuniary injuries set forth throughout this complaint

and below in the prayer for relief.




                                                   11
  6:21-cv-00396-DCC-JDA           Date Filed 02/08/21       Entry Number 1        Page 12 of 12




       WHEREFORE, the plaintiff, Nicholas A. Massey, prays for this Court to grant the

following relief:

       a)      Enter a judgment in favor of Mr. Massey against all defendants,
               jointly and severally, on all counts;

       b)      Award compensatory damages to Mr. Massey against the
               defendants, jointly and severally, in an amount to be determined at
               trial;

       c)      Award punitive damages to Mr. Massey and against all defendants,
               jointly and severally, in an amount to be determined at trial, in order
               that such award will deter similar illicit conduct by Defendants and
               other officials in the future;

       d)      Award to Mr. Massey and against defendants pre-judgment and
               post-judgment interest on all sums awarded him in this matter;

       e)      Award attorney’s fees;

       f)      Award costs of this action; and

       g)      Award such other and further relief this Court deems just and proper.

                                                  Respectfully Submitted,

                                                  By: s/E. Charles Grose, Jr.

                                                  E. Charles Grose, Jr.
                                                  The Grose Law Firm, LLC
                                                  400 Main Street
                                                  Greenwood, South Carolina 29646
                                                  (864) 538-4466
                                                  charels@groselawfirm.com
                                                  Federal Court ID: 6072

                                                  Attorneys for Plaintiff Nicholas A. Massey
February 8, 2021
Greenwood, South Carolina




                                                   12
